Citation Nr: 1518135	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-13 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for discogenic disease, status post discectomy L5-S1, residuals of laminectomy and discectomy (hereinafter, "low back disability").

2.  Entitlement to an evaluation in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1979 and from October 1979 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

The Veteran last received a VA examination to assess the severity of his low back disability and left lower extremity radiculopathy in March 2011.  Since that time, he has asserted, during treatment and in correspondence submitted to VA, that those disabilities have worsened.  As a result, additional examinations that evaluate the current severity of those conditions would aid in adjudicating his claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Updated VA treatment records should also be associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records dating since December 2012.  If the records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

2.  Schedule the Veteran for a VA spine examination to determine the current severity of his low back disability with left lower extremity radiculopathy.  The claims      file should be made available to and be reviewed by       the examiner.  All appropriate tests and studies should     be conducted, including range of motion testing and neurological evaluation.  In addition, the examiner should address whether the Veteran suffers from incapacitating episodes of disc disease requiring treatment by a physician and bed rest prescribed by a physician.  If so, the examiner should indicate the frequency and duration            of the episodes during the past year.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




